DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
2.	Applicant’s amendment filed on 5/11/2021, has been entered and carefully considered. Claims 1, 11, and 17 are amended, claims 2, 5, 12, 13, 18 and 19 have been canceled. Claims 1, 3-4, 6-11, 14-17 and 20-22 are currently pending.
	
Response to Arguments
3.	Applicant’s arguments, page 8, filed on 5/11/2021, with respect to the amended claims 1, 11 and 17 that the secondary reference, Yancey et al., does not teach “wherein each FPGA directly connects to multiple other FPGAs in other clusters with partial connectivity such that not every FPGA in different clusters is connected to one another.” The arguments have been fully considered, but are moot because the new grounds of rejection based on the primary reference, Vassiliev et al., (US 2017/0262567).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 6-7, 10, 16-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Andrei V. Vassiliev (Pat. Pub No. US 2017/0262567) hereinafter Vassiliev, in view of Yancey et al., (Pat. Pub No. US 2007/0101242) hereinafter Yancey.

Regarding Claim 1, Vassiliev teaches A data center fabric comprising: 

wherein the plurality of FPGAs and the plurality of links form a virtual fabric for switching between the FPGAs, the plurality of servers, and the physical network functions ([Para. 0181-0183, 0245, 0267, 0269, 0272] Fig. 13 shows the control plane running a virtual processor connecting the plurality of FPGAs device 150.  The forwarding data plane 1302 via a PCIe switch and control plane 1308 using virtual protocol such as OpenFlow (a software-defined network, i.e., virtual fabric), and may be implemented in virtual Lan (VLAN)), and 
wherein the virtual fabric is arranged with each FPGA being a node, each FPGA of the plurality of FPGAs being arranged in one of a plurality of clusters ([Para. 0037-0052, 0114, 0181-0183, 0245, 0267, 0269, 0272] describes multiple FPDA devices150 may be connected to form arrays using array interconnect to form as an arrays include two-dimensional, three-dimensional, n-dimensional, or other array topologies such as cluster topologies as shown in Fig. 8. The arrays can be clustered and interconnected to be expanded to arrays of larger topologies using virtual addresses of the entire array; 
Examiner notes, the examiner gives claim limitations their broadest reasonable interpretation consistent with the specification.  See MPEP § 2111.01. Applicant specification [0008] describes “the flat network can include partial interconnectivity between the plurality of FPGAs”. Thus, the examiner considers the term “partial connectivity” as a serial link, or serial connection (i.e., flat network) that provides connectivity from FPGA device to other FPGA nodes in other clusters.
([Para. 0045-0048] each of the FPGA device 150 in each FPGA array (i.e., cluster) may be connected by the array interconnection of a high speed serial link to extending the array beyond a physical size of a card. Where the high speed link may utilize electrical or optical serial connection. [Para. 0135-0137]  Fig. 9 shows the FPGA 150 in each array 902 (i.e., cluster) connected to other array 902 via a host-to-host network 908 using an Ethernet or optical serial connection. That is, each FPGA directly interconnects to multiple other FPGA nodes in other clusters with partial connectivity such that not every FPGA in different clusters is connected to one another.
Vassiliev does not explicitly disclose wherein each FPGA in a cluster is directly interconnected to each of the other FPGAs in the cluster.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of data center fabric connecting plurality FPGA devices via array interconnect from Vassiliev and the teaching of inter-FPGA communications and intra-FPGA communication via switching crossbar from Yancey to reduce costs and improve collection and parallel processing accuracy. 

Regarding Claim 6, the combination of Vassiliev and Yancey, specifically, Vassiliev teaches wherein the plurality of links include one or more of high-speed electrical interconnects and optical interconnects ([Para. 0048, 0052, 0114, 0137) the array interconnect 111 and/or the high speed serial link 112 may utilize electrical or optical serial connection. Fig. 9, the link connecting each FPGA device in each cluster and between clusters include 1GE-100GE Ethernet connection and optical transport network (OTN) connection).

Regarding Claim 7, the combination of Vassiliev and Yancey, specifically, Vassiliev teaches wherein the plurality of FPGAs are on a first module, wherein the plurality of links include a first set of links for interconnection between the plurality of FPGAs on the first module, and a second set of links for interconnection between the first module and a second module with a second plurality of FPGAs ([Para. 0138] Fig. 10 shows multiple arrays 1010 of multiple fully connected FPGA devices 150 including the first module and a second module. Each array 1010 includes a set of links interconnecting between FPGA devices 150, and a set of links (i.e., a second set of links) to cluster arrays of FPGAs into a larger interconnect network with inter-cluster interconnect link [0114]).

Regarding Claim 10, the combination of Vassiliev and Yancey, specifically, Vassiliev teaches wherein the plurality of links which interconnect the plurality of FPGAs are a Link Aggregation Group (LAG) ([Para. 0138] Fig. 10 shows multiple arrays 1010 of multiple fully connected FPGA devices 150 including the first module and a second module. Each array 1010 includes a set of links (i.e., LAG) interconnecting between FPGA devices 150). 

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Regarding Claim 17, Vassiliev teaches a method comprising: operating a first set of links between a plurality of Field Programmable Gate Arrays (FPGAs) ([Para. 0050-0052, 0204] Fig. 2 shows plurality of FPGA devices are configured in a [2x4] array interconnected by plurality of links on each of the two cards 201. [Para. 0202-0204] Fig. 15A shows each FPGA device 150 is directly interconnected by 1513 represented by dashed arrows); operating a second set of links between the plurality of FPGAs and a plurality of servers in a data center ([Para. 0202-0204] Fig. 15A shows each of the plurality of FPGAs are with a set of links to a PCIe connecting to switch 1505 communicatively connected to the host processor and server 1501 in a data center [0048, 0181]); operating a third set of links between the plurality of FPGAs and physical network functions associated with the data center [Para. 0203-0205] Fig. 15 shows the plurality of FPGA devices 150 are connected to PCIe switch (physical network functions), utilized for extending an array in a card cage and equipment rack associated with the data room [0048, 0181]); and performing packet switching in the plurality of FPGAs between the plurality of FPGAs, the plurality of servers, and the physical network functions ([Para. 0052, 0093] Fig. 2 shows plurality of FPGAs associated with forwarding data plane using a packet forwarding protocol such as UDP/TCP for switching packets. [Para. 0138-0139] Fig. 10 shows plurality array of FPGAs 1010s connecting to PCIE switch 1003  associated with forwarding data plane may performs packet switching between arrays, servers [0202-0204] in a data center [0048, 0181]); wherein the plurality of FPGAs and the sets of links form a virtual fabric ([Para. 0181-0183, 0245, 0267, 0269, 0272] Fig. 13 shows the control plane running a virtual processor connecting the plurality of FPGAs device 150. The forwarding data plane 
wherein each FPGA directly interconnects to multiple other FPGA nodes in other clusters with partial connectivity such that not every FPGA in different clusters is connected to one another 
Examiner notes, the examiner gives claim limitations their broadest reasonable interpretation consistent with the specification.  See MPEP § 2111.01. Applicant specification [0008] describes “the flat network can include partial interconnectivity between the plurality of FPGAs”. Thus, the examiner considers the term “partial connectivity” as a serial link, or serial connection (i.e., flat network) that provides connectivity from FPGA device to other FPGA nodes in other clusters.

Vassiliev does not explicitly disclose wherein each FPGA in a cluster is directly interconnected to each of the other FPGAs in the cluster.  
Yancey teaches wherein each FPGA in a cluster is directly interconnected to each of the other FPGAs in the cluster ([Para. 0005, 0057-0058] multiple FPGA devices have been interconnected as an array on a single circuit card using point-to-point fashion as shown in Fig. 1, where four FPGA devices 102, 104, 106 and 108 directly interconnected to each of the other FPGAs on a single circuit card (cluster) by using a switch matrix).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of data center fabric connecting plurality FPGA devices via array interconnect from Vassiliev and the teaching of inter-FPGA communications and intra-FPGA communication via switching crossbar from Yancey to reduce costs and improve collection and parallel processing accuracy. 
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 16.

Regarding Claim 21, the combination of Vassiliev and Yancey, specifically, Vassiliev teaches wherein each cluster is in a different module ([Para. 0138-0139] Fig. 10 shows multiple arrays 1010 (cluster) of multiple direct connected FPGA devices 150, where each array 1010 is in a different line cards (i.e., module)). 
 
Regarding Claim 22, the combination of Vassiliev and Yancey, specifically, Vassiliev teaches wherein each module communicates to other modules via a backplane ([Para. 0048, 0052, 0138-0140] Fig. 10 shows each module of array 1010 is arranged to connect to PCIE switch 1003 as a switched network interconnect that include switch interface 1004 and interconnected switch 1002 according to a functionality of forwarding plane useful for extending an array of a card cage, equipment rack (via a backplane) in a data room).
7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vassiliev in view of Yancey as applied to claim 1 above, and further in view of Terrel Morris (Pat. Pub No. US 2020/0177525) hereinafter Morris. 

Regarding Claim 3, the combination of Vassiliev and Yancey does not disclose wherein the plurality of FPGAs are utilized for switching functions in lieu of a leaf/spine architecture in the data center.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vassiliev, Yancey and Morris to reduces the cost of achieving full redundancy, the number of cable connections and to improve network resilience.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vassiliev in view of Yancey as applied to claim 1 above, and further in view of Lei et al., (Pat. Pub No. US 2020/0192723) hereinafter Lei. 

Regarding Claim 4, the combination of Vassiliev and Yancey does not disclose wherein the plurality of FPGAs are utilized for switching functions, Virtual Network Functions (VNFs), and for replacing one or more of the plurality of servers.
Lei teaches wherein the plurality of FPGAs are utilized for switching functions, Virtual Network Functions (VNFs), and for replacing one or more of the plurality of servers ([Para 0003-0004, 0035-0036] Figs. 1 and 2, A network functions virtualization (NFV) system can use a field-programmable gate array (FPGA) as a hardware 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vassiliev, Yancey and Lei to improve acceleration resource utilization and system performance.

9.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vassiliev in view of Yancey as applied to claim 6 above, and further in view of  Rooke et al., (Pat. Pub No. US 2019/0250941) hereinafter Rooke.

Regarding Claim 8, the combination of Vassiliev and Yancey does not disclose wherein the second set of links are over a backplane associated with a shelf housing the first module and the second module.
Rooke further teaches wherein the second set of links are over a backplane associated with a shelf housing (interpreted as channels or circuits connecting plurality of FPGA nodes) the first module and the second module ([Para. 0045, 0074] Various communication channels, such as an Ethernet or InfiniBand I/O node, a bidirectional data bus can be used to communicate between FPGA computer nodes 202 within a chassis (i.e., a shelf or rack [0074] that housing the first FPGA application 102 (first module) as shown in Fig. 2, and in a further embodiment, FPGA application 102 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vassiliev, Yancey and Rooke to improve the security and performance of computer systems.

Regarding Claim 9, the combination of Vassiliev and Yancey does not disclose wherein the plurality of links further include a third set of links for interconnection between the first module in a first shelf and a third module in a second shelf.
Rooke teaches wherein the plurality of links further include a third set of links for interconnection between the first module in a first shelf and a third module in a second shelf ([Para. 0045] Various communication channels can be used to communicate within the FPGA application 102 (e.g., between separate FPGA compute nodes 202 within FPGA application 102) such as an Ethernet or InfiniBand I/O node, a bidirectional data bus (a shelf housing the first module) as shown in Fig. 2, and in a further embodiment, FPGA application 102 can be distributed across a printed circuit board containing one or more circuits within a chassis, and/or multiple chassis (second module) connected via a communications channel such as Ethernet, InfiniBand, or a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vassiliev, Yancey and Rooke to improve the security and performance of computer systems.

11.	Claims 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vassiliev in view of Rooke, and further in view of Yancey. 

Regarding Claim 11, Vassiliev teaches A network element comprising: one or more circuit packs, each circuit pack including a plurality of Field Programmable Gate Arrays (FPGAs), each FPGA interconnected by a plurality of links with other FPGAs ([Para. 0050-0052] Fig. 2 shows multiple cards 201 (circuit packs) including multiple FPGA devices 150 interconnected by multiple links 202 configured with optical transport interface), a plurality of servers in a data center, and physical network functions associated with the data center ([Para. 0137-0139] Figs. 9, 10 and 13 show multiple FPGAs devices 150 interconnected with other FPGA devices 150 by multiple links as an arrays 201 including multiple host processors 101 (i.e., servers), a host-to-host network 908, switches 1002, 1003 (physical network functions) and data center server. [Para. 0048] the array interconnecting each FPGA device 150 may be useful for extending an 
wherein the plurality of FPGAs and the plurality of links form a virtual fabric for switching between the FPGAs, the plurality of servers, and the physical network functions ([Para. 0181-0183, 0245, 0267, 0269, 0272] Fig. 13 shows the control plane running a virtual processor connecting the plurality of FPGAs device 150.  The forwarding data plane 1302 via a PCIe switch and control plane 1308 using virtual protocol such as OpenFlow (a software-defined network, i.e., virtual fabric), and may be implemented in virtual Lan (VLAN)),  and wherein the virtual fabric is arranged with each FPGA being a node, each FPGA of the plurality of FPGAs being arranged in one of a plurality of clusters ([Para. 0037-0052, 0114, 0181-0183, 0245, 0267, 0269, 0272] describes multiple FPDA devices150 may be connected to form arrays using array interconnect to form as an arrays include two-dimensional, three-dimensional, n-dimensional, or other array topologies such as cluster topologies as shown in Fig. 8. The arrays can be clustered and interconnected to be expanded to arrays of larger topologies using virtual addresses of the entire array; the array may operate with shared virtual memory, controlled by a virtual processor for the control plane; using virtual topology to partition the array of FPGA devices for larger scale deployments as a software defined computing resource (i.e., virtual fabric is arranged with each FPGA being a node and arranged in a plurality of clusters)); 
wherein each FPGA directly interconnects to multiple other FPGA nodes in other clusters with partial connectivity such that not every FPGA in different clusters is connected to one another 

([Para. 0045-0048] each of the FPGA device 150 in each FPGA array may be connected by the array interconnection of a high speed serial link to extending the array beyond a physical size of a card. Where the high speed link may utilize electrical or optical serial connection. [Para. 0135-0137]  Fig. 9 shows the FPGA 150 in each array 902 (i.e., cluster) connected to other array 902 via a host-to-host network 908 using a Ethernet or optical serial connection. That is, each FPGA directly interconnects to multiple other FPGA nodes in other clusters with partial connectivity such that not every FPGA in different clusters is connected to one another.
Vassiliev does not disclose a shelf with a backplane communicatively coupling the one or more circuit packs to one another, and wherein each FPGA in a cluster is directly interconnected to each of the other FPGAs in the cluster.
Rooke from the same field of endeavor teaches a shelf with a backplane communicatively coupling the one or more circuit packs to one another ([Para. 0045, 0074] Various communication channels, such as an Ethernet or InfiniBand I/O node, a bidirectional data bus can be used to communicate between FPGA computer nodes 202 within a chassis (i.e., a shelf or rack [0074] that housing the first FPGA application 102 (first module) as shown in Fig. 2, and in a further embodiment, FPGA application 102 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vassiliev and Rooke to improve the security and performance of computer systems.
The combination of Vassiliev and Rooke does not disclose wherein each FPGA in a cluster is directly interconnected to each of the other FPGAs in the cluster. 
Yancey teaches wherein each FPGA in a cluster is directly interconnected to each of the other FPGAs in the cluster ([Para. 0005, 0057-0058] multiple FPGA devices have been interconnected as an array on a single circuit card using point-to-point fashion as shown in Fig. 1, where four FPGA devices 102, 104, 106 and 108 directly interconnected to each of the other FPGAs on a single circuit card (cluster) by using a switch matrix).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of data center fabric connecting plurality FPGA devices via array interconnect from Vassiliev, Rooke and Yancey to reduce costs and improve collection and parallel processing accuracy. 

Regarding Claim 14, the combination of Vassiliev and Vassiliev does not disclose a second shelf with a backplane communicatively coupling a second set of one or more circuit packs to one another, wherein the second set of one or more circuit packs each include a plurality of FPGAs.
Rooke further teaches a second shelf with a backplane communicatively coupling a second set of one or more circuit packs to one another, wherein the second set of one or more circuit packs each include a plurality of FPGAs. ([Para. 0074] FPGA nodes can be communicatively connected together in a common chassis, rack, or alternative container of hardware units. [Para 0045] in a further embodiment, FPGA application 102 with plurality of FPGA nodes can be distributed across a printed circuit board containing one or more circuits within a chassis, and multiple chassis connected via a communications channel such as Ethernet, InfiniBand, or a direct optical link (i.e., a shelf communicatively coupling the circuit pack over a backplane connecting FPGA nodes)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of data center fabric connecting plurality FPGA devices via array interconnect from Vassiliev, the teaching of utilizing FPGA compute nodes across multiple chassis in a data center from Rooke and Yancey to reduce costs and improve collection and parallel processing accuracy.

Regarding Claim 15, the combination of Vassiliev, Rooke and Yancey, specifically, Vassiliev teaches wherein each circuit pack of the one or more circuit packs and the second set of one or more circuit packs are a cluster of the plurality of clusters of localized FPGA nodes ([Para. 0138] Fig. 10 shows multiple arrays 1010 of multiple fully connected FPGA devices 150 including the first module and a second module. Each array 1010 includes a set of links (i.e., circuit pack) interconnecting between FPGA devices 150, and a second set of links (i.e., a second set of circuit pack) to cluster arrays of FPGAs into a larger interconnect network with inter-cluster interconnect link [0114]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190158939, Frankel et al. discloses Flat, highly connected optical network for data center switch connectivity.
US 20190326992, Charlton et al. discloses Adaptive optical modem configuration based on operating conditions.
US 20160050470, Swinkels et al. discloses Systems and methods for managing excess optical capacity and margin in optical networks.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413